Citation Nr: 1727120	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Chronic back disability, including a lumbosacral strain and degenerative arthritis of the spine, did not have its clinical onset in service; arthritis was not exhibited within the first post service year; and a back disability is not otherwise related to active duty.


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with December 2010 and March 2016 letters.  38 U.S.C.A. § 5103.

The duty to assist in obtaining relevant evidence has also been met.  38 C.F.R. § 3.159(c).  The evidence of record includes the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  Finally, the Board finds that there was substantial compliance with the March 2016 remand directives.  

The Veteran was provided VA examinations in April 2011 and May 2016.  Additionally, an opinion from an Appeals Management Center (AMC) medical officer was obtained in June 2016.  These examinations and their associated reports, taken as a whole, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran contended the April 2011 examination was insufficient, the Veteran was provided with a subsequent examination and opinion, to which the Veteran has not alleged any deficiencies.  The Board finds that the medical evidence as a whole is adequate and that it is fully informed; thus, the duty to assist has been met.  

Furthermore, the Veteran was also provided an opportunity to identify any outstanding private records, to include any Worker's Compensation records and any surgical records pertaining to his back.  In a March 2016 letter, the AOJ requested that the Veteran complete and return a signed authorization so that VA could attempt to obtain the Veteran's private treatment records and Worker's Compensation records.  However, to date, the Veteran has not responded to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wished help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.").  Finally, the AOJ attempted to obtain medical records related to the Veteran's Social Security Administration claim; however, in March 2016, the AOJ was informed that such records did not exist, and the Veteran was notified of such findings.

Accordingly, the Board finds that there has been substantial compliance with the March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For a chronic disability to be established through continuity of symptomatology, the claimant must demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA examinations dated April 2011 and May 2016 include diagnoses of degenerative joint disease of the lumbar spine (degenerative arthritis) and lumbosacral strain.  Thus, a current back disability is demonstrated.

The Veteran contends that his current back disability had its onset in service.  Specifically, he contends that he lifted heavy drums of solvents and oil.

Of record are the Veteran's STRs.  They show that the Veteran went to sick call twice for back issues while in service.  In December 1965, he suffered from muscle spasms, which he reported had also occurred pre-service.  In January 1968, he suffered from lower back pain on the left side.  At each of these visits, OTC medicine was prescribed, and the Veteran's symptoms resolved.  Pre- and post-service examinations are silent for a back disability.

In sum, STRs fail to show ongoing or recurrent back pain, even when the Veteran's overall condition was checked in 1965 and 1968 during routine licensing check-ups and at separation from active service.  In fact, on a May 1968 separation report of medical history, the Veteran affirmatively denied recurrent back pain.  Additionally, the weight of evidence, lay and medical, is against continuity of symptoms between separation from service and the Veteran's post-service injury discussed below.  Although he is competent to report that back pain continued or recurred from service through the present, his recent recollection of a symptom history including the distant past is less likely to be reliable than the evidence, including medical histories he provided, that was recorded at and around the time of service.

Multiple accounts provide strong evidence that the Veteran had a post-service low back injury and resulting operation during the 1990s.  At a March 1993 neurological consultation, the Veteran reported having sustained an industrial back injury in April 1991, approximately 23 years after separation from service.  He reported a burst disk and spina bifida.  He later reported that this injury occurred while he was working as a delivery driver.  When establishing care with the VA Medical Center (VAMC) in November 2006, the Veteran reported having a discectomy in November 1992 and having fair control of any pain using ibuprofen as needed.  At his April 2011 VA examination, the Veteran stated that he had a L3-4 discectomy in November 1992 which was paid for by Workman's Compensation, had done reasonably well after, and had no complaints of back pain when he began receiving care at the VAMC in November 2006.

Moreover, the weight of medical evidence attributes the current back disorder to the post-service injury.  VA treatment records how that the Veteran first reported acute back pain in September 2007, roughly a year after establishing service with VA.  The April 2011 VA examiner noted that the Veteran had decreased range of motion (ROM) on flexion and extension but no pain on active ROM.  The Veteran could not recall when he had begun to visit medical personnel post-service regarding his back but did report a mild, stabbing pain mid-back that recurred several times a year.  The examiner opined that the Veteran's back disability was not caused by or a result of service because the Veteran reported having had muscle spasms before service and no note was made suggesting a disc problem on his subsequent visit to sick call.  The examiner also noted that without evidence of a "permanent-type" injury in-service, the Veteran's reports of a discectomy paid for by a third party "disqualifies military service from any causal relationship to back pain."

During his May 2016 VA examination, the Veteran stated that he could remember nothing about his time in service except lifting.  He stated that the doctor who operated on him informed him that he could have nerve damage, but he did not remember what.  The Veteran reported taking muscle relaxers and NSAIDS for back pain.  He reported no flare-ups.  The examiner noted mild overall back tenderness, abnormal range of motion, pain on weight bearing, and functional loss likely the result of post-decompression (1993) disabilities.  The Veteran used a cane for his knees, and arthritis was documented by imaging.  The examiner noted a disparity in functional capacity between what was seen on objective examination (relatively good function) and what was reported by the Veteran (generally poor). He attributed the disparity to motivation and noted mild impairment in bodily function and activities of daily living.

After a review of the Veteran's medical records, STR's, and an examination and interview, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that, though the Veteran remembered back strain in service, none was seen in the Veteran's STRs, claimed on separation, or manifested within a year of service; and the Veteran's STRs did not show a significant, on-going and disabling condition in service or at the end of service.  Nor were there visits to a bona fide health care professional; notwithstanding the Veteran's habit of seeking professional care for what he believes are significant conditions.  The VA examiner found it significant that, after leaving service and completing 25 years of hard work and activity, the Veteran needed a discectomy.  He opined that the Veteran's current condition was a continuation of the early 1990s and not due to strain or arthrosis in the service.

The Board finds the May 2016 VA examination to be highly probative.  The examiner reviewed the Veteran's file, acknowledged the Veteran's lay statements, and supplemented his own expertise with medical research to reach his opinion.  The Board also notes that, though the Veteran recalls lifting strain while in-service, he has never claimed continuity of symptoms since service.  In fact, none of the Veteran's post-service treatment records note an injury in service or relate the Veteran's back disability to an in-service event or injury.

Of equal probative weight is the June 2016 AMC medical opinion.  The examiner found the Veteran to be a credible witness, compete to report observable symptomatology and injuries.  As a result, the Veteran's lay statements in- and post-service were considered while formulating the opinion that it is less likely than not that the Veteran's claimed back condition is related to, caused by and/or aggravated by military service.  In support of her opinion, the AMC medical officer reported that "current anatomical and orthopaedic literature describes low back muscle spasms as superficial soft tissue structures involving the paraspinal muscle complex that is a 'self-limited benign process' unrelated to the deeper neurological and boney vertebral moieties of the spinal cord."  She opined that the Veteran's claimed back condition was "an acute, self-limited and transient event because of the lack of objective, medically-based, clinical evidence and/or presentation of chronic low back pain."  Additionally, a lack of medical records during the presumptive period, a more than 20 year gap between separation from service and manifestation of lower back issues, and the negative response regarding medical records from the Social Security Administration contributed to her negative medical opinion regarding a nexus between the Veteran's service and his current disability.

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Though the Board finds the Veteran competent to report his symptoms, his recollection of a back strain in service that has continued --almost 50 years later-- since service, is inconsistent with the evidence.  Upon separation from service his spine was found to be normal and he affirmatively denied recurrent back pain.  The Veteran's interim statements show he injured his back in an industrial accident more than 20 years after separation from service; subsequent symptoms required he undergo a discectomy for relief; and his currently recurring back pain is the result of his post-service injury.

The Board finds of far greater probative value his statements made to medical professionals in the pursuit of treatment, as his statements at those more contemporaneous points in time clearly demonstrate that he did not attribute ongoing chronic low back symptoms to his in-service back pain.  As such, the Board will afford greater probative value to the more contemporaneous statements made in the pursuit of medical treatment (when it would be presumed that the Veteran would be entirely truthful in order to obtain the most accurate diagnoses, care, and treatment), rather than those made decades after the fact in support of his claim for compensation benefits.

On careful consideration of the evidence as to whether in-service back problems continued or recurred throughout service and afterward and the evidence connecting post-service back problems to post-service back injury, the preponderance of the evidence is against a nexus between current back symptoms and any back injury during service.  In addition, the evidence does not show that compensable arthritis (degenerative joint disease) manifested during the one-year following service separation.  Although grateful for the Veteran's service, service connection for a back disability on a direct and one-year presumptive basis must be denied.





ORDER

Service connection for a back disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


